Citation Nr: 0029181	
Decision Date: 11/06/00    Archive Date: 11/09/00	

DOCKET NO.  98-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	John J. Dyer, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1970 to April 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  An unappealed September 1993 RO decision found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.

2.  Evidence received since the September 1993 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 1993 RO decision found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran was notified of that decision and his 
appellate rights, but he did not initiate an appeal and that 
decision became final.  38 U.S.C.A. § 7105.  He is now 
seeking to reopen his claim for service connection for an 
acquired psychiatric disorder.  With respect to this claim, 
the Board finds, as discussed below, that he has submitted 
new and material evidence.  

The evidence of record prior to the September 1993 RO 
decision indicates that the veteran had been diagnosed with 
an acquired psychiatric disorder, including paranoid 
schizophrenia, but does not indicate that competent medical 
authority had associated an acquired psychiatric disorder, 
including paranoid schizophrenia, with his active service.  
Subsequent to the September 1993 RO decision, a statement 
from a VA resident psychiatrist, dated in December 1997, 
reflects that the veteran "has a diagnosis of chronic 
paranoid schizophrenia which he had while in the military at 
age 20," and that he continued to have residual symptoms to 
the present.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Where a veteran served ninety (90) days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed.Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material'; we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  With consideration of competent medical evidence 
specifically identifying that the veteran has paranoid 
schizophrenia that existed during his active service and that 
he currently continues to have residuals of this paranoid 
schizophrenia today, the Board concludes that this evidence 
is new and that it contributes to a more complete picture of 
the circumstances surrounding the alleged origin of the 
veteran's paranoid schizophrenia.  Therefore, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Therefore, new and material evidence has been submitted and 
the claim is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
an acquired psychiatric disorder is granted. 


REMAND

In a November 1980 claim, the veteran indicated that he had 
treatment during active service for a nervous disorder in 
July 1970 at a Philadelphia Naval Hospital in Philadelphia, 
Pennsylvania.  During a personal hearing before a hearing 
officer at the RO, in August 1998, testimony was offered 
regarding a July 1970 hospitalization in Philadelphia, 
Pennsylvania.  Statements from the veteran's father and 
brother, dated in March and June 1998, respectively, also 
refer to a July 1970 hospitalization.  An August 1999 
response from the National Personnel Records Center regarding 
any hospitalization of the veteran from June 1, 1970, to 
September 30, 1970, reflects that no records were found.  In 
an October 1999 letter, the veteran's attorney indicates that 
records from June 1970 should be requested.  Although the 
August 1999 response from the National Personnel Records 
Center responds to a request covering the June through 
September 1970 time frame, it was not indicated in the 
request that the hospitalization was at a Navy Hospital or 
that it was for psychiatric care.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should again request records 
relating to any treatment of the veteran 
at a Philadelphia Naval Hospital in 
Philadelphia, Pennsylvania, in either 
June or July 1970.  The request should 
specifically indicate that the care was 
psychiatric in nature.  If no such 
records are available, a negative 
response is requested.  

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board-certified psychiatrist, if 
available, to determine the etiology of 
any currently manifested psychiatric 
disorders.  The claims file must be made 
available to the examiner for review and 
the examination report must reflect that 
the examiner has reviewed the claims 
file.  The examiner is requested to 
determine the diagnosis of all 
psychiatric disorders that are present 
and offer an opinion as to whether it is 
at least as likely as not that any 
currently manifested acquired psychiatric 
disorder either had its onset during the 
veteran's active service, within one year 
of his discharge from active service, or 
is related to his active service.  The 
report of examination should include a 
complete rationale for all opinions 
expressed. 

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder on a de novo basis.  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide the appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



Error! Not a valid link



